ORDER

PER CURIAM.
Sally Dowell (“Mother”) appeals from the judgment denying her motion under Rule 74.06(b)(4) to set aside a default judgment entered in favor of Paul E. Dowell (“Father”). Service upon Mother was deficient. Mother was estopped from challenging the court’s jurisdiction over her, however, because she complied with the terms of the judgment by paying child support.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b). Mother’s motion to strike portions of Father’s supplemental legal file is denied.